Case 1:20-mc-00077-DCN Document1 Filed 03/03/20 Page 1 of 3

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

KEVIN T. MALONEY, IDAHO STATE BAR NO, 5095

ASSISTANT UNITED STATES ATTORNEY U.S. COURTS
DISTRICT OF IDAHO MAR ~3 2000

1290 W. MYRTLE STREET, SUITE 500 /SVU___Filed

BOISE, IDAHO 83702 STEPHEN We RE e——
TELEPHONE: (208) 334-1211 CLER, DNSTRIGT OF iat

FACSIMILE: (208) 334-1413

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

Case No. MS- 1:20-me-77-DCN
Plaintiff,
VS.

UNOPPOSED MOTION TO

The Approximate Amount of $118,550.00 in | EXTEND DEADLINE TO FILE

Seized U.S, Currency (seized from BS) FORFEITURE

Defendant.

 

 

The United States of America, by and through Bart M. Davis, United States Attorney and
the undersigned Assistant United States Attorney for the District of Idaho, pursuant to 18 U.S.C,
§ 983, hereby requests that the Court extend the deadline to file a civil forfeiture complaint or
take other action in the above case, from March 17, 2020 until June 15, 2020. The United States

respectfully requests that the Court issue an order prior to March 17, 2020.

UNOPPOSED MOTION TO EXTEND DEADLINE - |

 
Case 1:20-mc-00077-DCN Document1 Filed 03/03/20 Page 2 of 3

As background, the United States Attorney’s office is currently reviewing an
administrative (non-judicial) forfeiture, thus we request filing under an MS number. This
pleading arises from a traffic stop and seizure of currency from BS. DEA adopted the seizure.
BS filed a claim to the currency, through his attorney. When a claimant files against an
administrative forfeiture, the agency typically refers the matter to the United States Attorney’s
office for review, See 18 U.S.C. § 983(a)}(3) (requiring the filing of a civil complaint or
indictment within 90 days after a filed claim of interest in seized property; but also authorizing
an extension for good cause shown or upon agreement of the parties).

AUSA Maloney corresponded with attorney for BS, Nick Vieth, of the Vieth Law
Offices, CHTD. Mr Vieth agreed to the requested extension.

In addition to the agreement, good cause also exists, The United States continues to
review and investigate the filed claim and the related circumstances. The United States intends
to provide discovery to the attorney for BS, Nick Vieth. The discovery includes a number of
reports, videos, and other digital evidence, which the United States is in the process of
organizing and numbering for disclosure. That process and the subsequent discussion or
negotiation between the United States and Mr. Vieth will require additional time.

Accordingly, the Government respectfully requests that the Court grant an extension until

June 15, 2019 to file a civil complaint or take other action as contemplated by the statute,

Respectfully submitted this 3" day of March, 2020.

BART M. DAVIS
UNITED STATES ATTORNEY
By:

ts/ Kevin T, Maloney
Kevin T. Maloney

Assistant United States Attorney

UNOPPOSED MOTION TO EXTEND DEADLINE - 2

 
Case 1:20-mc-00077-DCN Document 1 Filed 03/03/20 Page 3 of 3

CERTIFICATE OF SERVICE

T HEREBY CERTIFY that on March 3, 2020, the foregoing UNOPPOSED MOTION

TO EXTEND DEADLINE was sent to the Clerk of the Court for filing in the CM/ECF system.

Nick Veith, attorney for the defendant, received notice via email from this office.

 

Nick Vieth

Vieth Law Offices, CHTD.
912 E. Sherman Ave.
Coeur d’Alene, ID 83814
nick@viethlaw.com

 

 

[_| United States Mail, postage prepaid
[" | fax
[ ] ECF filing

DX] email

 

/s{ Miranda Thompson
Miranda Thompson

FSA Data Analyst

UNOPPOSED MOTION TO EXTEND DEADLINE - 3

 

 
